--------------------------------------------------------------------------------

Exhibit 10.157
Execution Copy


AGREEMENT


This Nomination and Standstill Agreement (this “Agreement”) dated as of January
8, 2014, is by and among Elliott Associates, L.P., Elliott International, L.P.
and Elliott International Capital Advisors Inc. (collectively, the
“Shareholders”, and individually a “Shareholder”) and Compuware Corporation, a
Michigan corporation (the “Company”).


WITNESSETH:


WHEREAS, the Shareholders are currently the beneficial owners of approximately
18,670,000 shares (the “Shares”) of the common stock, par value $0.01 per share,
of the Company (“Common Stock”), which represents approximately 8.6% of the
issued and outstanding shares of Common Stock;


WHEREAS, Ralph J. Szygenda and Glenda D. Price, Ph.D. retired from the Company’s
Board of Directors (the “Board”) on November 15, 2013 and November 21, 2013,
respectively; and


WHEREAS, following review by the Nominating/Governance Committee of the Board
(the “Governance Committee”), the Board, in accordance with the Company’s bylaws
and in consultation with the Shareholders, appointed Jeffrey J. Clarke and
Jennifer J. Raab (the “Newly Appointed Directors”) to the Board, to hold office
until the next annual meeting of shareholders and until their successors are
duly elected and qualified; and


WHEREAS, the Governance Committee and the Board have also considered the
qualifications of each of John G. Freeland and Stephen F. Schuckenbrock
(collectively, the “New Independent Directors”) and conducted such review as
they have deemed appropriate, including reviewing materials provided by the New
Independent Directors; and


WHEREAS, the Governance Committee has recommended that the Company, among other
things, include the New Independent Directors in its slate of nominees for
election to the Board at the next annual meeting of shareholders and the Board
has determined that it is in the best interests of the Company to do so on the
terms set forth in this Agreement.


NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, covenants and agreements of the parties contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each of the parties hereto, the
parties hereto, intending to be legally bound hereby, agree as follows:


ARTICLE 1
BOARD OF DIRECTORS


1.1 Director Nominees


Having had discussions with the Shareholders regarding the nominees to be
nominated for election to the Board at the Company’s annual meeting of
shareholders to be held following the end of the Company’s 2013 fiscal year (the
“2013 Meeting”), the Governance Committee has reviewed the nominations and has
recommended that the Board nominate the New Independent Directors for election
as directors of the Company at the 2013 Meeting on the terms set out in this
Agreement.  For the avoidance of doubt, in addition to the New Independent
Directors, the Board shall also nominate the nine (9) incumbent directors
(including the Newly Appointed Directors) listed on Exhibit A hereto for
re-election at the 2013 Meeting (such incumbent directors, together with the New
Independent Directors, the “2013 Nominees”).  Concurrent with the execution and
delivery of this Agreement, the Board has determined and agreed to nominate the
New Independent Directors for election as directors of the Company at the 2013
Meeting, and to prepare, file with the Securities and Exchange Commission and
disseminate to the Company’s shareholders proxy soliciting materials describing
the terms of this Agreement. If a New Independent Director is elected by the
Company’s shareholders to serve as a director on the Board at the 2013 Meeting,
such New Independent Director shall serve until the Company’s 2014 annual
meeting of shareholders (the “2014 Meeting”), or until his or her earlier death,
resignation, disqualification or removal.  The Company and the Shareholders
agree that if any New Independent Director is unable to serve as a director
during the Covered Period (as defined below) as a result of death or disability,
the Shareholders shall be entitled to select any other candidate who (i) is
unaffiliated with the Shareholders, (ii) qualifies as “independent” under the
applicable independence requirements applicable to the Company under law, stock
exchange rules and the Company’s corporate governance guidelines and (iii) is
reasonably acceptable to the Governance Committee as a replacement candidate.



--------------------------------------------------------------------------------

The size of the Board may be increased to more than 11 directors during the
Covered Period only (i) following the first date that the New Independent
Directors are seated on the Board and (ii) upon approval by a majority of the
members of the Board (which vote must include the approval of, at a minimum, any
two of the Newly Appointed Directors and New Independent Directors taken
together).
 
The Company (i) shall convene and hold the 2013 Meeting on or before March 31,
2014, (ii) shall cause the record date for the 2013 Meeting to be on or before
February 17, 2014 and (iii) shall use the same solicitation efforts on behalf of
the New Independent Directors as for all other nominees.



1.2 Formation of Advisory Committee



Immediately following the 2013 Meeting, the Board shall hold a meeting of the
Board at which it shall create a new committee (or reconstitute an existing
committee) of the Board (such committee, the “Advisory Committee”) consisting of
Jeffrey J. Clarke, William O. Grabe, Fritz Henderson and John G. Freeland for
the purpose of advising on and recommending to the Board strategies to enhance
the Company’s value, including by conducting a review of the Company’s
operations (efficiency, cost structure, and other considerations) and evaluating
the potential value and impact of alternative financing, capitalization and tax
optimization strategies as well as other value-creating initiatives.  The
Advisory Committee shall have full access to members of the Company’s
management, and management shall furnish to the Advisory Committee such
information (financial or otherwise) and cooperation (including access to the
Company’s advisors) as the Advisory Committee reasonably requests to conduct its
review. The Chairman of the Board and CEO shall be entitled to participate in
meetings of the Advisory Committee.
2

--------------------------------------------------------------------------------

ARTICLE 2
COVENANTS


2.1 Covenants of the Shareholders
 
(a)            Each of the Shareholders agrees that (i) it will continue to have
the right to vote all the Shares through the 2013 Meeting; (ii) at the 2013
Meeting (or any adjournment or postponement thereof) and at any subsequent
shareholder meeting held prior to the expiration of the Covered Period (as
defined below), it shall vote all of the shares of Common Stock beneficially
owned by it in favor of (A) the 2013 Nominees, (B) the advisory vote to approve
the compensation of the Company’s named executive officers and (C) the
appointment of Deloitte & Touche LLP as auditors of the Company; and (iii)
during the Covered Period it will not grant any consent or proxy for a consent
to any third party seeking to have the shareholders authorize or take corporate
action by written consent.


(b)            Except as expressly contemplated by this Agreement, each of the
Shareholders agree that, during the period commencing on the date hereof and
ending on the date when this Agreement terminates in accordance with Section 4.1
(the “Covered Period”), unless such Shareholder shall have been specifically
invited in writing by the Board, neither such Shareholder nor any controlled
affiliates of such Shareholder (as such term is defined under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) or any other parties
under common management therewith (“Representatives”) acting on behalf of such
Shareholder will in any manner, directly or indirectly (including, without
limitation, by directing, requesting or suggesting that any other person do so):


(i) effect or seek, offer or propose (whether publicly or otherwise and whether
or not subject to conditions) to effect, or announce any intention to effect or
cause or participate in or in any way knowingly assist, facilitate or encourage
any other person to effect or seek, offer or propose (whether publicly or
otherwise and whether or not subject to conditions) or announce any intention to
effect or cause or participate in any “solicitation” of “proxies” to vote (as
such terms are used in Regulation 14A of the Exchange Act) or consents to vote
(whether or not related to the election or removal of directors) with respect to
any voting securities of the Company or any of its subsidiaries, or the
initiation, proposal, encouragement or solicitation of shareholders of the
Company for the approval of any shareholder proposals with respect to the
Company, or the solicitation, advisement or influence of any person with respect
to the voting of any voting securities of the Company;


(ii) deposit any shares of Common Stock or other voting securities of the
Company in a voting trust or subject shares of Common Stock or other voting
securities of the Company to a voting agreement or other agreement or
arrangement with respect to the voting of such shares or securities, including,
without limitation, lend any securities of the Company to any person or entity
for the purpose of allowing such person or entity to vote such securities in
connection with any shareholder vote or consent of the Company;


(iii) form, join or in any way participate in a “group” as defined in Section
13(d)(3) of the Exchange Act in connection with any action contemplated in
Section 2.1(b)(i) hereof; or


(iv) (A) call or seek to call any meeting of shareholders, including by written
consent, or provide to any third party a proxy, consent or requisition to call
any meeting of shareholders; (B) seek to have the shareholders authorize or take
corporate action by written consent without a meeting, solicit any consents from
shareholders or grant any consent or proxy for a consent to any third party
seeking to have the shareholders authorize or take corporate action by written
consent without a meeting; (C) seek representation on the Board; (D) seek, or
vote for or support another party seeking, the removal of, or vote for the
removal of, any member of the Board; (E) conduct a referendum of shareholders;
or  (F) make a request for a shareholder list or other similar Company books and
records;


3

--------------------------------------------------------------------------------

(c)            The Shareholders shall, and shall cause their applicable
affiliates to promptly file an amendment to their Schedule 13D reporting entry
into this Agreement, amending applicable items to conform to their obligations
hereunder and appending or incorporating by reference this Agreement as an
exhibit thereto. The Shareholders shall provide the Company and its counsel with
a copy of such amendment to their Schedule 13D within a reasonable period (and,
in any event, at least one business day) in advance of filing such amendment
with the SEC in order to provide the Company with a reasonable opportunity to
review and comment on such materials. The Shareholders shall, in good faith,
take into consideration the comments received from the Company on such amendment
and shall take reasonable efforts to incorporate such comments into the
applicable materials.
            
(d)            Except as modified herein, the terms of the confidentiality
agreement, dated February 14, 2013, entered into by and among the Shareholders
and the Company, as amended, supplemented or extended (the “Confidentiality
Agreement”) remain in effect for at least the term of this Agreement
notwithstanding any provision in the Confidentiality Agreement to the contrary.


2.2 Covenants of the Company
 
(a)            The Company shall promptly file a Form 8-K reporting entry into
this Agreement and appending or incorporating by reference this Agreement as an
exhibit thereto.
        
(b)            The Company shall provide the Shareholders and their counsel with
copies of (i) the Form 8-K referenced in clause (a) above and (ii) the portions
of the proxy soliciting materials describing the terms of this Agreement
referenced in Section 1.1 and other solicitation materials that contain
statements related to the Shareholders or the New Independent Directors, in each
case, within a reasonable period (and, in any event, at least one business day)
in advance of filing such materials with the SEC in order to provide the
Shareholders with a reasonable opportunity to review and comment on such
materials. The Company shall, in good faith, take into consideration the
comments received from the Shareholders on such materials and shall take
reasonable efforts to incorporate such comments into the applicable materials.


(c)            During the Covered Period, the Company shall not amend the
provisions of the Company’s Restated Articles of Incorporation or the Company’s
Amended and Restated Bylaws (the “Bylaws”), as applicable, relating to (i) 
shareholders’ ability to call a special meeting, (ii) shareholders’ ability to
act by written consent and (iii) shareholders’ ability to nominate candidates
for election to the Board (which, for the avoidance of doubt, shall include
amending provisions relating to the advance notice deadline, except that the
Company shall be permitted to amend such provisions in order to delay the
advance notice deadline).


(d)            The Company shall provide each New Independent Directors with all
documentation, agreements and policies normally provided to proposed new members
of the Board as well as all pertinent charters, policies and resolutions
governing all appointments for such New Independent Directors to any committee
or subcommittee of the Board (any, a “Board Committee”). Each New Independent
Director shall be entitled to the same treatment by the Company and the Board as
other independent directors, provided such New Independent Director qualifies as
“independent” under applicable law or stock exchange rule, and shall not be
excluded from consideration for membership in any Board Committee solely by
reason of their having been approved as a New Independent Director under this
Agreement.


4

--------------------------------------------------------------------------------

(e)            The Company shall use reasonable best efforts to convene and hold
the 2014 Meeting on or before
December 31, 2014.


2.3 Joint Covenants


The Company and the Shareholders shall work together to obtain from the New
Independent Directors a signed agreement to the effect that such New Independent
Directors (a) consent to serve as a director of the Company, if elected, and to
be included in the Company's proxy statement and proxy card and (b) will be
bound by all policies, codes  and guidelines applicable to directors, and such
signed agreement shall be a condition to each New Independent Director’s
nomination.


ARTICLE 3
REPRESENTATIONS AND WARRANTIES


3.1 Representations of the Shareholders
 
The Shareholders represent and warrant as follows:


(a)            The Shareholders have the power and authority to execute, deliver
and carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby.


(b)            This Agreement has been duly and validly authorized, executed and
delivered by the Shareholders, constitutes a valid and binding obligation and
agreement of the Shareholders and is enforceable against the Shareholders in
accordance with its terms.


(c)            The Shareholders, together with their affiliates, beneficially
own, directly or indirectly, an aggregate of approximately 18,670,000 shares of
Common Stock and such shares of Common Stock constitute all of the Common Stock
beneficially owned by the Shareholders and their affiliates.
 
(d)            Other than those agreements previously disclosed to the Company
in writing, no New Independent Director has any agreements, arrangements or
understandings (whether compensatory or otherwise) with any of the Shareholders
or their affiliates.


3.2 Representations of the Company
 
The Company represents and warrants as follows:


(a)            The Company has the power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby.
 
(b)            This Agreement has been duly and validly authorized, executed and
delivered by the Company, constitutes a valid and binding obligation and
agreement of the Company and is enforceable against the Company in accordance
with its terms.


5

--------------------------------------------------------------------------------

ARTICLE 4
TERMINATION
 
4.1 Termination
 
This Agreement shall remain in full force and effect until the earliest of:


(a)            the Company’s material breach of its obligations under Section
1.1 of this Agreement, provided that (if such breach is curable) the
Shareholders have provided written notice to the Company of such breach and such
breach has not been cured within a ten (10) day period;


(b)            the earlier of (i) the date that is thirty (30) days prior to the
Company’s advance notice deadline for the submission of director nominations at
the 2014 Meeting or (ii) December 31, 2014; and
 
(c)            such other date established by mutual written agreement of the
Company and the Shareholders.


4.2 Effect of Termination
 
Article 5 shall survive the termination of this Agreement. No termination
pursuant to Section 4.1 shall relieve any party hereto from liability for any
breach of this Agreement prior to such termination.


ARTICLE 5
GENERAL
5.1 Notices
 
All notices, requests, claims, demands and other communications hereunder shall
be in writing and shall be deemed to have been duly given to a party if
delivered in person or sent by overnight delivery (providing proof of delivery)
to the party at the following addresses (or at such other address for a party as
shall be specified by like notice) on the date of delivery, or if by facsimile,
upon confirmation of receipt:
 
If to the Company:
  
Compuware Corporation
One Campus Martius
Detroit, MI 48226
Attention: General Counsel
 
Telephone: 313-227-7300
Facsimile: 313-227-9567
 
 
 
with a copy (which shall not constitute notice) to
  
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10039
Attention: Stephen F. Arcano
                   Richard J. Grossman
 
Telephone: 212-735-3000
Facsimile: 212-735-2000
 

 
6

--------------------------------------------------------------------------------

If to the Shareholders and any of their Representatives
  
c/o Elliott Management Corporation
40 West 57th Street
New York, NY 10019
Attention: Jesse Cohn
 
Telephone: 212-974-6000
Facsimile: 212-974-2092
 
 
 
with a copy (which shall not constitute notice) to
  
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019
Attention: Robert B. Schumer
                   Jeffrey D. Marell
 
Telephone: 212-373-3000
Facsimile: 212-757-3990



5.2 No Third-Party Beneficiaries
 
Nothing in this Agreement, whether express or implied, is intended to or shall
confer any rights, benefits or remedies under or by reason of this Agreement on
any persons other than the parties hereto, nor is anything in this Agreement
intended to relieve or discharge the obligation or liability of any third
persons to any party.


5.3 Communications
 
The parties agree that the press release attached as Exhibit B hereto will be
issued following execution of this Agreement and no party shall make any
statement inconsistent with such press release.


During the Covered Period:


(a) the Shareholders, their respective officers and directors and the
Shareholders’ controlled affiliates shall refrain from making or causing to be
made, by press release or similar public statement to the press or media, or in
an SEC filing, any statement or announcement that constitutes an ad hominem
attack on (as distinct from objective statements or announcements reflecting
business criticism) the officers or directors of the Company or any person who
has served as an officer or director of the Company in the past; and


 (b) the Company, its affiliates and their respective officers and directors
shall refrain from making or causing to be made, by press release or similar
public statement to the press or media, or in an SEC filing, any statement or
announcement that constitutes an ad hominem attack on (as distinct from
objective statements or announcements reflecting business criticism) the
officers, directors or investment professionals of the Shareholders or any
person who has served as an officer, director or investment professional of the
Shareholders in the past or the New Independent Directors.


7

--------------------------------------------------------------------------------

The foregoing shall not prevent the making of any factual statement as required
by applicable legal process, subpoena, or legal requirement or as part of a
response to a request for information from any governmental authority with
jurisdiction over the party from whom information is sought.
 
5.4 Governing Law
 
This Agreement shall be governed and construed in accordance with the laws of
the State of Michigan, without regard to the conflict of law principles thereof.
The parties and their respective Representatives: (a) irrevocably and
unconditionally consent and submit to the jurisdiction of the state and federal
courts located in the State of Michigan for purposes of any action, suit or
proceeding arising out of or relating to this Agreement; (b) agree that service
of any process, summons, notice or document by U.S. registered mail to the
address set forth in Section 5.1 of this Agreement shall be effective service of
process for any action, suit or proceeding brought against them; (c) irrevocably
and unconditionally waive any objection to the laying of venue of any action,
suit or proceeding arising out of or relating to this Agreement in any state or
federal court located in the State of Michigan; and (d) irrevocably and
unconditionally waive the right to plead or claim, and irrevocably and
unconditionally agree not to plead or claim, that any action, suit or proceeding
arising out of or relating to this Agreement that is brought in any state or
federal court located in the State of Michigan has been brought in an
inconvenient forum.


5.5 Assignment
 
This Agreement shall be binding upon and inure to the benefit of and be
enforceable only by the parties hereto. No party to this Agreement may assign
its rights or delegate its obligations under this Agreement, whether by
operation of law or otherwise.


5.6 Amendments; Waivers
 
This Agreement may only be amended pursuant to a written agreement executed by
all the parties, and no waiver of compliance with any provision or condition of
this Agreement and no consent provided for in this Agreement shall be effective
unless evidenced by a written instrument executed by the party against whom such
waiver or consent is to be effective. No failure or delay by a party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege
hereunder.
 
5.7 Entire Agreement
 
This Agreement constitutes the entire agreement of all the parties and except as
provided herein supersedes any and all prior and contemporaneous agreements,
memoranda, arrangements and understandings, both written and oral, between the
parties, or any of them, with respect to the subject matter hereof. No
representation, warranty, promise, inducement or statement of intention has been
made by any party which is not contained in this Agreement and no party shall be
bound by, or be liable for, any alleged representation, promise, inducement or
statement of intention not contained herein. The parties expressly disclaim
reliance on any information, statements, representations or warranties regarding
the subject matter of this Agreement other than the terms of this Agreement.


8

--------------------------------------------------------------------------------

5.8 Counterparts
 
This Agreement may be executed in any number of counterparts (including by
facsimile transmission), each of which shall be deemed to be an original, but
all of which together shall constitute one binding agreement on the parties,
notwithstanding that not all parties are signatories to the same counterpart.


5.9 Expenses
 
All attorneys’ fees, costs and expenses incurred in connection with this
Agreement and all matters related hereto will be paid by the party incurring
such fees, costs or expenses.


5.10 Captions
 
The captions contained in this Agreement are for convenience only and shall not
affect the construction or interpretation of any provisions of this Agreement.


5.11 Specific Performance
 
The parties agree that irreparable damage would occur in the event any of the
provisions of this Agreement were not performed in accordance with the terms
hereof and that such damage would not be adequately compensable in damages. It
is accordingly agreed that the parties are entitled to seek an injunction or
specific performance of the terms hereof in addition to any other remedies at
law or in equity, and a party will not take any action, directly or indirectly,
in opposition to another party seeking relief on the grounds that any other
remedy or relief is available at law or in equity, and the parties further agree
to waive any requirement for the security or posting of any bond in connection
with such remedy or relief.


[Remainder of Page Intentionally Left Blank; Signature Page Follows]
9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.
 
 
Compuware Corporation
 
 
 
 
 
By: /s/ Daniel S. Follis, Jr.
 
       Name: Daniel S. Follis, Jr.
 
       Title: General Counsel & Secretary
 
 
 
Elliott Associates, L.P.
 
 
 
 
 
By: /s/ Elliot Greenberg
 
       Name: Elliot Greenberg
 
       Title: Vice President
 
 
 
 
 
Elliott International, L.P.
 
 
 
 
 
By: /s/ Elliot Greenberg
 
       Name: Elliot Greenberg
 
       Title: Vice President
 
 
 
 
 
Elliott International Capital Advisors Inc.
 
 
 
 
 
By: /s/ Elliot Greenberg
 
       Name: Elliot Greenberg
 
       Title: Vice President

 
[Signature Page to the Settlement Agreement between Compuware Corporation and
Elliott]
10

--------------------------------------------------------------------------------

EXHIBIT A


Gurminder S. Bedi
 
David G. Fubini
 
William O. Grabe
 
Fritz Henderson
 
Faye Alexander Nelson
 
Bob Paul
 
Lee D. Roberts
 
Jeffrey J. Clarke
 
Jennifer J. Raab
11

--------------------------------------------------------------------------------

EXHIBIT B
 
[PRESS RELEASE]
 
 
12

--------------------------------------------------------------------------------